Exhibit 13.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report on Form20-F of Hadera Paper Ltd. (the “Company”) for the year ended December31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned Ofer Bloch, Chief Executive Officer of the Company, hereby certifies, pursuant to 18 U.S.C. section. 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of his knowledge, that: (1)The Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date:April 10, 2011/s/ Ofer Bloch Ofer Bloch ChiefExecutive Officer
